Title: To James Madison from Louis-André Pichon, 7 April 1804 (Abstract)
From: Pichon, Louis-André
To: Madison, James


7 April 1804, Georgetown. Encloses a commission from the first consul naming Paul-Marie-Louis Martel commercial agent for Kentucky and asks JM to obtain an exequatur from the president. Believes the omission of a place of residence in the commission was inadvertent and that the intention of the French government is that the post will comprehend the Mississippi Territory. This presumption leads him to request, if the U.S. government does not object, that Martel’s exequatur permit him to reside and to exercise his functions at Natchez, which under U.S. law is a port of entry and delivery and consequently of foreign trade. Martel’s nomination is in large part a reward through promotion for his good behavior and his services as commercial agent at Norfolk and Baltimore. Mentions this in order to assure JM that in his new position Martel will continue to merit the esteem of the public authorities.
